Examiner’s Amendment

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christian Scholz on 02/16/2022.
The application has been amended for claims as follows:

1.  (Currently Amended)  A semiconductor processing tool comprising:
an upper support framework;
a first plurality of semiconductor processing chambers arranged along a first axis;
a first linear guide system fixedly supported by the upper support framework and extending along a second axis substantially parallel to the first axis; [[and]]
a first carriage; and
a controller comprising one or more processors and one or more non-transitory memory devices that store instructions for controlling the one or more processors to receive information regarding an operational status of each semiconductor processing chamber of the first plurality of semiconductor processing chambers, wherein:
each semiconductor processing chamber of the first plurality of semiconductor processing chambers has a base portion fixedly mounted relative to the upper support framework and has a removable top cover with one or more hoisting features,
the first carriage includes a first hoist arm with one or more links, 
the first hoist arm is configured to pivot about a vertical axis that is substantially perpendicular to the second axis,
the first carriage is configured to movably engage with the first linear guide system and to translate along the second axis relative to the first linear guide system, 
the first hoist arm includes a hoist feature engagement interface configured to engage with the hoisting features of any of the removable top covers of the first plurality of semiconductor processing chambers, and 
the first carriage and first hoist arm are movable such that the hoist feature engagement interface can be moved so as to be engaged with the hoisting features of any of the removable top covers of the first plurality of semiconductor processing chambers.

2.  (Original)  The semiconductor processing tool of claim 1, wherein the first carriage further includes a first vertical translation system configured to cause the first hoist arm to translate vertically, relative to the first linear guide system, in a direction parallel to the vertical axis.

3.  (Currently Amended)  The semiconductor processing tool of claim 2, further comprising a power source, wherein: 
the first vertical translation system includes a motor configured to provide a first mechanical input to the first vertical translation system, wherein the first mechanical input causes the first hoist arm to translate vertically in the direction parallel to the vertical axis,
the first carriage further includes an electrical control cable that is connected to the power source, routed along the first hoist arm, and terminated by a connector,
each removable top cover further includes an electrical interface configured to be connectable with the connector, and
the electrical control cable is of a length that the connector and the hoist feature engagement interface of the first hoist arm are only simultaneously engageable with the electrical interface and hoisting features, respectively, of a single [[one]] semiconductor processing chamber of the first plurality of semiconductor processing chambers at a time.

4.  (Currently Amended)  The semiconductor processing tool of claim 3, wherein the one or more non-transitory memory devices [[that]] store further instructions for further controlling the one or more processors to[[:]]

cause a first actuation signal to cause the first vertical translation system to operate to be provided by the electrical interface for one semiconductor processing chamber of the first plurality of semiconductor processing chambers only when the information regarding operational status for that semiconductor processing chamber indicates that that semiconductor processing chamber is in a personnel-safe condition.

5.  (Original)  The semiconductor processing tool of claim 3, further comprising: 
a first carriage position sensor configured to generate data about the position of the first carriage along the first linear guide system; and
a controller comprising one or more processors and one or more non-transitory memory devices that store instructions for controlling the one or more processors to:
determine, based on the data generated by the first carriage position sensor, the position of the first carriage along the first linear guide system, and
cause, based on the determination of the position of the first carriage, only the electrical interface of one semiconductor processing chamber of the first plurality of semiconductor processing chambers at a time to be powered. 


	determine, based on the data generated by the arm position sensor, the position of the first hoist arm with respect to each semiconductor processing chamber 
	cause, based on the determination of the position of the first hoist arm and on the determination of the position of the first carriage, only the electrical interface of the semiconductor processing chamber of the first plurality of semiconductor processing chambers that is closest to the hoist feature engagement interface of the first hoist arm to be powered.

7.  (Original)  The semiconductor processing tool of claim 5, wherein the one or more non-transitory memory devices stores further instructions for controlling the one or more processors to cause the first hoist arm to move only on a first side of a vertical plane that passes through the first carriage, is parallel to the vertical axis, and is perpendicular to the second axis.

8.  (Original)  The semiconductor processing tool of claim 3, further comprising: 

a controller comprising one or more processors and one or more non-transitory memory devices that store instructions for controlling the one or more processors to:
determine, based on the data generated by the engagement sensor, whether the hoist feature engagement interface of the first hoist arm is engaged with the hoisting features of one of the removable top covers of the first plurality of semiconductor processing chambers, and
cause, in response to determining that the hoist feature engagement interface is engaged with the hoisting features of one of the removable top covers of the first plurality of semiconductor processing chambers, only the electrical interface of the semiconductor processing chamber of the first plurality of semiconductor processing chambers that contains that removable top cover to be powered.

9.  (Original)  The semiconductor processing tool of claim 3, wherein the removable top cover receives power from the power source through the electrical cable.

10.  (Original)  The semiconductor processing tool of claim 2, wherein the first carriage further includes a first interlock that is configured to: 

prevent, when not engaged with the hoisting features of one of the removable top covers of the first plurality of semiconductor processing chambers, the first vertical translation system from causing the first hoist arm to translate vertically. 

11.  (Original)  The semiconductor processing tool of claim 2, wherein the first vertical translation system is selected from the group consisting of: a linear ball screw actuator, a hydraulic actuator, a rack-and-pinion actuator, and a cable hoist.

12.  (Original)  The semiconductor processing tool of claim 2, further comprising a controller comprising one or more processors and one or more non-transitory memory devices, wherein: 
the first linear guide system further includes a carriage translation system that is configured to cause the first carriage to translate along the second axis,
the first carriage further includes a hoist arm movement system that is configured to move the first hoist arm in a plane perpendicular to the vertical axis, and
the one or more non-transitory memory devices store instructions for controlling the one or more processors to:
cause the carriage translation system to move the first carriage along the second axis,

cause, when the hoist feature engagement interface is engaged with the hoisting features of one of the removable top covers, the first vertical translation system to translate that removable top cover vertically, and
cause, when the hoist feature engagement interface is engaged with the hoisting features of one of the removable top covers, the hoist arm movement system to translate that removable top cover in the plane perpendicular to the vertical axis.

13.  (Original)  The semiconductor processing tool of claim 12, wherein the one or more non-transitory memory devices store further instructions for controlling the one or more processors to:
cause, when the hoist feature engagement interface is engaged with the hoisting features of one of the removable top covers, the hoist arm movement system and the first vertical translation system to move the first hoist arm to disengage the hoist feature engagement interface from the hoisting features of the that removable top cover.


cause, when the hoist feature engagement interface is engaged with the hoisting features of one of the removable top covers, the carriage translation system and the hoist arm movement system to translate that removable top cover in the plane perpendicular to the vertical axis.

15.  (Original)  The semiconductor processing tool of claim 1, wherein:
	the semiconductor processing chambers in the first plurality of semiconductor processing chambers are all located within a tool envelope, and
	the first hoist arm is movable such that any of the removable top covers of the first plurality of semiconductor processing chambers can be moved outside the tool envelope.

16.  (Original)  The semiconductor processing tool of claim 1, wherein: 
the first linear guide system further includes a first rail and a second rail that are parallel to each other and offset from each other in a direction parallel to the vertical axis, and
	the first carriage is configured to simultaneously engage with the first rail and the second rail, and to translate along the second axis relative to the first linear guide system while simultaneously engaged with the first rail and the second rail.



18.  (Original)  The semiconductor processing tool of claim 17, wherein the first vertical translation system is further configured to cause the first hoist arm to translate vertically above the first linear guide system.

19.  (Original)  The semiconductor processing tool of claim 1, wherein, 
the first linear guide system is vertically offset above the first plurality of semiconductor processing chambers in a direction parallel to the vertical axis, and 
the first carriage is vertically offset underneath the first linear guide system.

20.  (Original)  The semiconductor processing tool of claim 1, wherein the hoist feature engagement interface is connected with a distal end of the first hoist arm using a joint configured to allow the hoist feature engagement interface to rotate about two or more axes that are perpendicular to the vertical axis.



22.  (Original)  The semiconductor processing tool of claim 20, wherein the joint is further configured to allow the hoist feature engagement interface to rotate about an axis parallel to the vertical axis.

23.  (Original)  The semiconductor processing tool of claim 1, wherein:
the hoisting feature of each removable top cover includes a pair of saddle posts,
each saddle post includes a pair of vertical riser rods and a saddle plate capping, and spanning between, the vertical riser rods,
each saddle plate includes a first mechanical interface feature,
the saddle posts of each hoisting feature are positioned such that the first mechanical interface features are spaced apart from each other by a first distance,
the hoist feature engagement interface includes a beam with two second mechanical interface features spaced apart by the first distance, and
each first mechanical interface feature is complementary to one of the second mechanical interface features.  (Original)  


each semiconductor processing chamber of the first plurality of semiconductor processing chambers includes a removable component that is selected from the group consisting of: one of a radio frequency (RF) generator, a pump, and a cryopump,
each removable component includes one or more second hoisting features, 
the hoist feature engagement interface of the first hoist arm is further configured to engage with the second hoisting features of any of the removable components of the first plurality of semiconductor processing chambers, and
the first carriage and first hoist arm are movable such that the hoist feature engagement interface can be moved so as to be engaged with the second hoisting features of any of the removable components of the first plurality of semiconductor processing chambers.

25.  (Original)  The semiconductor processing tool of claim 1, wherein the first hoist arm includes a linear section that is perpendicular to the vertical axis and that includes the hoist feature engagement interface. 

26.  (Original)  The semiconductor processing tool of claim 25, wherein: 
the first hoist arm includes a pivot section where the first hoist arm is configured to pivot about the vertical axis, and


27.  (Original)  The semiconductor processing tool of claim 1, wherein the first plurality of semiconductor processing chambers comprises two semiconductor processing chambers.

28.  (Original)  The semiconductor processing tool of claim 27, wherein the first plurality of semiconductor processing chambers comprises three semiconductor processing chambers.

29.  (Original)  The semiconductor processing tool of claim 28, wherein the first plurality of semiconductor processing chambers comprises five semiconductor processing chambers.

30.  (Original)  The semiconductor processing tool of claim 1, further comprising:
a second plurality of semiconductor processing chambers arranged along a third axis substantially parallel to and offset from the first axis;
an interior region located in between the first plurality of semiconductor processing chambers and the second plurality of semiconductor processing chambers; 
a second linear guide system fixedly supported by the upper support framework and extending along a fourth axis substantially parallel to the third axis; and

the first linear guide system and the second linear guide system are positioned outside of the interior region,
each semiconductor processing chamber of the second plurality of semiconductor processing chambers has a second base portion fixedly mounted relative to the upper support framework and has a second removable top cover with one or more second hoisting features,
the second carriage includes a second hoist arm with one or more links, 
the second hoist arm is configured to pivot about a second vertical axis that is perpendicular to the fourth axis,
the second carriage is configured to moveably engage with the second linear guide system and to translate along the fourth axis relative to the second linear guide system, 
the second hoist arm includes a second hoist feature engagement interface configured to engage with the second hoisting features of any of the second removable top covers of the semiconductor processing chambers of the second plurality of semiconductor processing chambers, and 
the second carriage and the second hoist arm are movable such that the second hoist feature engagement interface can be moved so as to be engaged with the hoisting features of any of the second removable top covers of the semiconductor processing chambers of the second plurality of semiconductor processing chambers.

31.  (Original)  The semiconductor processing tool of claim 30, wherein:
the base portions of the first plurality of semiconductor processing chambers, the second base portions of the second plurality of semiconductor processing chambers, and the interior region are all located within a second envelope, 
	the first hoist arm is movable such that the removable top cover of any of the first plurality of semiconductor processing chambers can be moved outside the second envelope, and
	the second hoist arm is movable such that the second removable top cover of any of the second plurality of semiconductor processing chambers can be moved outside the second envelope.

32.  (Original)  The semiconductor processing tool of claim 30, wherein:
	the second removable top covers are of the same type as the removable top covers,
	the second hoist feature engagement interface is of the same type as the hoist feature engagement interface, and
	the second hoisting features are of the same type as the hoisting features.



34.  (Original)  The semiconductor processing tool of claim 1, further comprising a second carriage, wherein:
the second carriage includes a second hoist arm with one or more links, and the second hoist arm is configured to pivot about a second vertical axis that is perpendicular to the second axis,
the second carriage is configured to movably engage with the first linear guide system and to translate along the second axis relative to the first linear guide system, 
the second hoist arm includes a second hoist feature engagement interface configured to engage with the hoisting features of any of the removable top covers of the first plurality of semiconductor processing chambers, 
the second carriage and the second hoist arm are movable such that the second hoist feature engagement interface of the second hoist arm can be moved so as to be engaged with the hoisting features of any of the removable top covers of the first plurality of semiconductor processing chambers, and
the first linear guide system is further configured so that the first carriage and the second carriage can be simultaneously engaged to the first linear guide system and moveable along the second axis.

35.  (Original)  The semiconductor processing tool of claim 1, wherein the removable top cover is not a substrate.

36.  (Original)  The semiconductor processing tool of claim 1, wherein the first hoist arm is not configured to support a substrate.

37.  (Original)  The semiconductor processing tool of claim 36, wherein the hoist feature engagement interface is not configured to support a substrate.



Allowable Subject Matter
3.	1-37 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a semiconductor processing tool comprising “the first carriage and first hoist arm are movable such that the hoist feature engagement interface can be moved so as to be engaged with the hoisting features of any of the removable top covers of the first plurality of semiconductor processing chambers” in combination with other limitations as a whole.


The closet prior arts on records are Weiting et al. (US PGPUB 2012/0199065 A1), Hofmeister et al. (US PGPUB 2007/0183871 A1). Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 

Claims 2-37 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897